Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 3-5, 8, 10-34, 36-44, 50, 51, 56, 61, 62 are canceled. Claims 6, 48, 49, 52-55 are withdrawn. New claim 63 is added.
Claims 2, 7, 9, 35, 45-47, 57-60, 63 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 8/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: no hyperlink was identified on p. 27. 
In view of applicant’s amendments and arguments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (new, necessitated by amendment) Claims 2, 7, 9, 35, 45-47, 57-60, 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 2, 7, 9, 35, 45-47, 57-60, 63 as submitted 8/6/2021. 
As to claim 2, the claim recites “residues 512-519 according to the HXB2 numbering system”. It is not clear what these positions are relative to, as it is not clear which SEQ ID NO: is being referred to, or what constitutes position #1.
It is noted that canceled claim 8 was previously dependent on claim 2, which recited positions that “correspond to a HXB2 reference sequence set forth as SEQ ID NO: 154”. Thus it had been more clear and interpreted in view of claim 2 that the positions were relative to SEQ ID NO: 154. However, instant claim 2 as amended does not appear to refer to any specific SEQ ID NO:.

Claim Rejections - 35 USC § 103
5.  (previous rejection, withdrawn) Claims 2-4, 7-9, 35, 45, 46, 57, 59 were rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (WO0124810; previously cited) in view of Bachmann et al. (U.S. Patent No. 6932971; previously cited).
Applicant contends: claim 2 has been amended; claim 8 was not included in the instant rejection; the rejection is moot.
It is noted claim 8 was included in the instant rejection in view of dependency on claim 2. However, in view of the claim amendments, the rejection is withdrawn. 

6. (previous rejection, withdrawn) Claim 47 was rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. in view of Bachmann et al. as applied to claims 2-4, 7-9, 35, 45, 46, 57, 59 above, and further in view of Wegmann et al. (“The Carbomer-Lecithin Adjuvant Adjuplex Has Potent Immunoactivating Properties and Elicits Protective Adaptive Immunity against Influenza Virus Challenge in Mice,” Vol. 22, No. 9: 1004-1012 (2015); previously cited).
Applicant contends: Wegmann et al. fails to remedy the deficiencies of Grey et al. and Bachmann et al.
In view of the withdrawal of the rejection over Grey et al. in view of Bachmann et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. (new, necessitated by amendment as to claims 2, 7, 9, 35, 45, 46, 57, 59, 63; previous rejection, maintained as to claims 58, 60; withdrawn as to canceled claims 5, 62) Claims 2, 7, 9, 35, 45, 46, 57, 58, 59, 60, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (WO0124810)(previously cited) in view of Bachmann et al. (U.S. Patent No. 6932971) (previously cited) and further in view of Sproat et al. (WO2012101235A1)(previously cited).
See claims 2, 7, 9, 35, 45, 46, 57, 58, 59, 60, 63 as submitted 8/6/2021.
See also the 35 U.S.C. 112(b) rejection above. As it is not clear what the recited positions are relative to, the positions are interpreted as being relative to SEQ ID NO: 154. Further, as claims 9, 59, 60, 63 recite wherein the HIV-1 Env fusion peptide consists essentially of or consists of the amino acid sequence set forth as: AVGIGAVF (residues 1-8 of SEQ ID NO:1 (wherein 1-8 of SEQ ID NO: 1 is elected species as indicated by reply of 10/16/2020)) and depend on claim 2 reciting HIV-1 Env fusion peptide, such embodiments as recited in claims 9, 59, 60, 63 are considered to read upon peptide as recited in claim 2.
Applicant contends: claim 2 has been amended; as to Grey et al., the reference discloses over 13,000 HIV-1 peptide sequences; no HLA binding is provided for a peptide as claimed; Sproat et al. fails to remedy the deficiencies.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Non-Final Action. To reiterate in view of applicant’s amendments, Grey et al. teaches: epitope based-vaccines directed towards HIV (abstract)); including peptides used in vaccines; including 8 amino acid sequence HIV AO3 motif env peptide #113 AVGIGAVF (See Result 1 of STIC Sequence Search Result 20211012_132849_us-16-338- 964-10_copy_1_8.align450.rag in SCORE)(interpreted as HIV-1 Env residues 512-519 (as recited in claims 2, 9 (residues 1-8 of SEQ ID NO: 1), 59 (residue 1-8 of SEQ ID NO: 1), 60 (residues 1-8 of SEQ ID NO: 1), 63 (residue 1-8 of SEQ ID NO: 1))(“consisting of”; and wherein “consisting essentially of” is interpreted as comprising (See MPEP 2111.03: I. CONSISTING ESSENTIALLY OF: The transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) ... For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")); including use of carriers, such as tetanus toxoid (p. 44)(as recited in claims 2, 7, 45, 59); adjuvant (p. 44)(as recited in claim 46).
Grey et al. does not teach the linker.
Bachmann et al. teaches: composition conjugates for inducing immune response (abstract); including use of cross linkers known in the art (column 39, line 61)(as recited in claim 2); such as Sulfo-SIAB (column 39, line 63)(as recited in claims 57, 60); including use of viral protein (column 21, line 16),
One of ordinary skill in the art would have been motivated to use carrier and linker as taught by Bachmann et al. with the composition as taught by Grey et al. Grey et al. teaches use of carrier with viral protein (HIV env), and Bachmann et al., which also teaches use of carrier with viral protein, teaches linkers and carriers commonly known and used in the art for linking with viral protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 7, such as recitation is interpreted as that determined by routine optimization according to one of ordinary skill in the art in view of Grey et al. in view of Bachmann et al. (See MPEP 2144: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
As to claim 35, such a recitation is interpreted as flowing from the composition as recited in claim 2 (See MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))... See also MPEP 2112.01: I PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Jn re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ... I. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: "Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.)).
One of ordinary skill in the art would have had a reasonable expectation of success for using carrier and linker as taught by Bachmann et al. with the composition as taught by Grey et al. There would have been a reasonable expectation of success given the underlying materials (carriers and viral protein as taught by Grey et al and Bachmann et al.) and methods (combining or linking components as taught by Grey et al. ad Bachmann et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Grey et al. in view of Bachmann et al. does not teach tetanus toxoid heavy chain C fragment; SEQ ID NO: 198.
Sproat et al. teaches: tetanus toxin C-fragment SEQ ID NO: 148 (which has 100% identity with instant SEQ ID NO: 198 (See Result 2 of STIC Sequence Search Result 20210131_021621_us-16-338-964-198.rag in SCORE); including viral protein (p. 93); used in conjugates for delivery into cells (abstract)(as recited in claims 58, 60).
One of ordinary skill in the art would have been motivated to use tetanus fragment as taught by Sproat et al. with the composition as taught by Grey et al. in view of Bachmann et al. Grey et al. in view of Bachmann et al. teaches use of tetanus toxoid carrier for administrating compositions to induce immune response, and Sproat et al., which also teaches use of compositions to induce immune response, teaches such a tetanus toxoid (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using tetanus fragment as taught by Sproat et al. with the composition as taught by Grey et al. in view of Bachmann et al. There would have been a reasonable expectation of success given the underlying materials (tetanus toxoid as taught by Grey et al and Bachmann et al. and Sproat et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, as to Grey et al., as indicated above, Grey et al. teaches or suggests epitope based-vaccines directed towards HIV, including peptides used in vaccines, as well as such a peptide as claimed (See also Result 1 in SCORE, teaching wherein Result 1 of STIC Sequence Search Result 20211012_132849_us-16-338- 964-10_copy_1_8.align450.rag in SCORE recites wherein HIV AO3 motif env peptide #113 AVGIGAVF is ABP19909 and wherein ABP11501 to ABP25412 represent peptide sequences used in the exemplification of the present invention)(See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
Further, Grey et al. already recites: wherein AVGIGAVF is found in Table XVI; wherein composition includes epitope from Tables VII-XX (claim 32 of Grey et al.).
Further, it is noted that the instant claim recites “immunogen … comprising HIV-1 Env fusion peptide”, which is considered to be a low bar met and taught or suggested by peptide as disclosed in Grey et al. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Sproat et al. is cited for the reasons as indicated above.
The rejection is maintained and extended for reasons of record.

8. (new, necessitated by amendment) Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. in view of Bachmann et al. and further in view of Sproat et al. as applied to claims 2, 7, 9, 35, 45, 46, 57, 58, 59, 60, 63 above and further in view of Wegmann et al. (“The Carbomer-Lecithin Adjuvant Adjuplex Has Potent Immunoactivating Properties and Elicits Protective Adaptive Immunity against Influenza Virus Challenge in Mice,” Vol. 22, No. 9: 1004-1012 (2015); previously cited).
See claim 47 as submitted 8/6/2021.
See the teachings of Grey et al. in view of Bachmann et al. and further in view of Sproat et al. above.
Grey et al. in view of Bachmann et al. and further in view of Sproat et al. does not teach the carbomer lecithin adjuvant.
Wegmann et al. teaches: carbomer lecithin adjuvant for use with vaccines.
One of ordinary skill in the art would have been motivated to use adjuvant as taught by Wegmann et al. with the composition as taught by Grey et al. in view of Bachmann et al. and further in view of Sproat et al. Grey et al. in view of Bachmann et al. and further in view of Sproat et al. teaches use of adjuvant with viral protein immunogen, and Wegmann et al., which also teaches use of adjuvant with viral protein immunogen, teaches such an adjuvant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using adjuvant as taught by Wegmann et al. with the composition as taught by Grey et al. in view of Bachmann et al. and further in view of Sproat et al. There would have been a reasonable expectation of success given the underlying materials (adjuvants as taught Grey et al. in view of Bachmann et al. and further in view of Sproat et al. and Wegmann et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. No claims are allowed. 
10, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648